Title: Monday May 26th 1760.
From: Adams, John
To: 


       Spent the Evening at Mr. Edd. Quincy’s, with Mr. Wibird, and my Cozen Zab. Mr. Quincy told a remarkable Instance of Mr. Ben. Franklin’s Activity, and Resolution, to improve the Productions of his own Country, for from that source it must have sprang, or else from an unheard of Stretch of Benevolence to a stranger. Mr. Franklin, happening upon a Visit to his Germantown Friends, to be at Mr. Wibirts Meeting, was asked, after Meeting in the afternoon, to drink Tea, at Mr. Quincys. The Conversation turned upon the Qualities of American soils, and the Different Commodities raised in these Provinces. Among the rest, Mr. Franklin mentioned, that the Rhenish Grape Vines had been introduced, into Pensylvania, and that some had been lately planted in Phyladelphia, and succeeded very well. Mr. Quincy said, upon it, I wish I could get some into my Garden. I doubt not they would do very well in this Province. Mr. Franklin replied, Sir if I can supply you with some of the Cuttings, I shall be glad to. Quincy thanked him and said, I dont know but some time or other I shall presume to trouble you. And so the Conversation passed off. Within a few Weeks Mr. Quincy was surprised with a Letter from some of Franklins friends in Boston, that a Bundle of these Rhenish slips were ready for him. These came by Water. Well, soon afterwards he had another Message that another Parcell of slips were left for him by the Post. The next Time Mr. Franklin was in Boston Mr. Quincy waited on him to thank him for his slips, but I am sorry Sir to give you so much Trouble. Oh Sir, says Franklin the Trouble is nothing Sir, to me, if the Vines do but succeed in your Province. However I was obliged to take more Pains than I expected when I saw you. I had been told, that the Vines were in the City but I found none and was obliged to send up to a Village 70 miles from the City for them. Thus he took the Trouble to hunt over the City, and not finding Vines there, he sends 70 miles into the Country, and then sends one Bundle by Water, and least they should miscarry another by Land, to a Gentleman whom he owed nothing, and was but little acquainted with, purely for the sake of Doing Good in the World by Propagating the Rhenish Wines thro these Provinces. And Mr. Quincy has some of them now growing in his Garden. This is an Instance too of his amazing Capacity for Business. His Memory and Resolution. Amidst so much Business as Counsellor, Post Master, Printer, so many private studies, and so many Publick Avocations too, to remember such a transient Hint and exert himself, so in answer to it, is surprising.
       This Rhenish Wine is made of a Grape that grows in Germany upon the River Rhine and from which it receives its Name, and is very famous, all over Europe. Let me remember to look in Chambers, under Rhenish and in Salmons Geography, under the Produce of the Countries upon the Rhine, for more Particulars of this Vine and Grape, and Wine. The soil it delights in, the Method of Cultivation, what digging, what Manure, what Pruning &c. Let me ask Mr. Quincy, whether the soil of his Garden suits them? and what sorts and how many sorts of Grapes he has? Dont they require more Heat than we have for them? Where he got his other slips. Where he got his Lime Trees? &c.
      